                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

Tracy Condrey,                       )
                                     ) C/A No. 4:16-3078-MBS
              Plaintiff,             )
                                     )
       vs.                           )
                                     )             ORDER
Andrew Saul, Commissioner of Social  )
Security,                            )
                                     )
              Defendant.             )
_____________________________ _______)

       On September 12, 2016, Plaintiff Tracy Condrey brought this action to obtain judicial review

of a final decision of Defendant Commissioner of Social Security denying Plaintiff’s claims for

disability benefits. See 42 U.S.C. § 405(g). On November 7, 2017, the court remanded the cause to

the Commissioner pursuant to sentence four of § 405(g) for further administrative proceedings. By

order filed February 20, 2018, the court awarded $3,559.07 (attorney’s fees in the amount of

$3,539.06, plus expenses in the amount of $20.01) to Plaintiff’s counsel pursuant to the Equal Access

to Justice Act, 28 U.S.C. § 2412(d).

       This matter is before the court on Plaintiff’s motion for attorney’s fees filed July 27, 2019.

Counsel moves for an order awarding an attorney’s fee of $31,095.13 under the Social Security Act,

42 U.S.C. § 406(b).1 On August 23, 2019, the Commissioner filed a response informing the court that

he has no objection to Plaintiff’s motion for fees. The Commissioner notes, however, that the fees

previously awarded under § 2412 should be remitted to Plaintiff by counsel. See Gisbrecht v.




2
 The fee requested constitutes 25% of the past due benefits awarded to Plaintiff, in accordance with
the fee agreement between Plaintiff and counsel and as permitted by 42 U.S.C. § 406(b). Plaintiff
received past benefits in the amount of $124,380.50.
Barnhart, 535 U.S. 789, 796 (2002). Counsel represents that, once the fees requested herein are

approved, he will refund the $3,559.07 attorney’s fee and expenses previously awarded to Plaintiff.

       Accordingly, Plaintiff’s motion for fees under 42 U.S.C. § 406(b) is granted in the amount

of $31,095.13. Counsel for Plaintiff is directed to promptly refund to Plaintiff the previously awarded

attorney’s fee of $3,559.07.

       IT IS SO ORDERED.


                                               /s/ Margaret B. Seymour
                                               Senior United States District Judge


Columbia, South Carolina

August 27, 2019




                                                  2
